DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/21 has been entered.
Claims 1-18, 20, 22, 32 have been cancelled.  Claims 19, 21, 23-31, 33-36 are pending.  Claims 29-30 have been withdrawn.  Claims 19, 21, 34 have been amended.  Claims 19, 21, 23-28, 31, 33-36 are examined herein.
Applicant’s amendments have rendered both 103 rejections of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 19, 21, 23-28, 31, 33-36 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of copending Application No. 16/628,687.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite method of preventing or treating meningitis in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering a phenothiazine derivative of formula I and a beta-lactam antibiotic, wherein the phenothiazine derivative of formula I is thioridazine and the purpura is caused by Neisseria meningiditis.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant argues that the referenced claims recite preventing or treating meningitis, which is a different disease, characterized with an infection of the brain membranes.
This is not persuasive because meningitis is the disease caused by infection of Neisseria meningiditis, which is recite by both sets of claims.
Regardless, the Examiner acknowledges Applicant’s request that the double patenting rejection be held in abeyance until allowable subject matter is identified.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21, 23-28, 31, 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gallo et al. (US Patent Application 2013/0331384 A1).
The instant claims are directed to a method of preventing or treating vascular damage and/or circulatory collapse in a patient diagnosed or at risk of developing infectious purpura or purpura fulminans by administering the phenothiazine derivative, thioridazine, and the beta-lactam antibiotic, cephalosporin. 
Gallo et al. teaches compounds disclosed herein may also be combined or used in combination with other agents useful in the treatment, prevention, or amelioration of one or more symptoms of various syndromes, disorders, and/or diseases. Or, by way of example only, the therapeutic effectiveness of one of the compounds described herein may be enhanced by administration of an adjuvant (i.e., by itself the adjuvant may only have minimal therapeutic benefit, but in combination with another therapeutic agent, the overall therapeutic benefit to the patient is enhanced) [0257]. Such other agents, adjuvants, or drugs, may be administered, by a route and in an amount commonly used therefor, simultaneously or sequentially with a compound as disclosed herein. The pharmaceutical compositions disclosed herein include those that also contain one or more other active ingredients or therapeutic agents (e.g., an inhibitor of TNF, an antibiotic, and the like), in addition to a compound disclosed herein. Suitable antibiotics include aminoglycosides (e.g., gentamicin), beta-lactams (e.g., penicillins and cephalosporins) [0258]. A compound disclosed herein that can be combined with one or more antibiotics, includes thioridazine [0258 and claim 44]. The disclosure provides a method for the treatment, prevention, or amelioration of one or more symptoms of an infection by a foreign agent wherein the foreign agent is Neisseria meningitides or Streptococcus pneumoniae [0068 and claims 45-46].  The agents can be administered intravenously, intraperitoneally, intramuscularly, subcutaneously, intracavity, by inhalation, or transdermally [0203 and 0240]. The disclosure provides a method for inhibiting a bacterial, viral, parasitic and/or fungal-associated disorder by contacting or administering a therapeutically effective amount of a compound disclosed herein, derivative or analog thereof either alone or in combination with other antimicrobial agents to a subject who has, or is at risk of having, such a disorder [0263].
	Gallo et al. does not explicitly teach an embodiment of a method of preventing or treating vascular damage and/or circulatory collapse, a method of preventing bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria, nor a method of promoting clearance of type IV piliated bacteria caused by Neisseria meningitidis or Streptococcus pneumoniae comprising the step of administering a therapeutically effective amount of thioridazine.
	A person of ordinary skill in the art before the effective filing date of the invention would have found it prima facie obvious to develop a method of treating and/or preventing meningitis caused by Neisseria meningitides or Streptococcus pneumoniae by administration of therapeutically effective amount of thioridazine and third generation  B-lactam antibiotics because Gallo et al. taught a method for the treatment, prevention, or amelioration of one or more symptoms of an infection by a foreign agent wherein the foreign agent including Neisseria meningitides or Streptococcus pneumoniae by administration of therapeutically effective amount of compound of formula I in combination with one or more antibiotics such as thioridazine. Motivation to use the methods for treating and prevention of Gallo et al. to arrive at the instantly claimed method would have resulted from the fact that Gallo et al taught a method of treating/preventing bacterial infection that include Neisseria meningitides or Streptococcus pneumoniae by administration of a combination therapy including thioridazine. In addition, Gallo et al. establishes that thioridazine’s biological activity is useful in the treatment and prevention of Neisseria meningitides or Streptococcus pneumoniae.
	In regards to the limitations regarding preventing or treating vascular damage and/or circulatory collapse, preventing bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria, and promoting clearance of type IV piliated bacteria, Gallo et al. teaches a method for the treatment, prevention, or amelioration of one or more symptoms of an infection by a foreign agent wherein the foreign agent including Neisseria meningitides or Streptococcus pneumoniae by administration of therapeutically effective amount of compound of formula I in combination with one or more antibiotics such as thioridazine. In addition, Gallo et al. establishes the thioridazine biological activity is useful in the treatment and prevention of Neisseria meningitides or Streptococcus pneumoniae. Thus, the skilled artisan would have understood that since vascular damages, circulatory collapse, bacterial aggregation and adhesion to human endothelial cells of type IV piliated bacteria are associated with Neisseria meningitides or Streptococcus pneumoniae infection and Gallo et al. taught that thioridazine are useful in the treatment and prevention of Neisseria meningitides or Streptococcus pneumoniae, it would have been able to prevent the circulatory collapse and vascular damages symptoms, and prevent bacterial aggregation, and promote clearance of type IV piliated bacteria associated with Neisseria meningitides or Streptococcus pneumoniae. These limitations are considered mechanism of action that are obvious to occur in the body of the patient with the claimed bacterial infections when administered thioridazine. 
	Note that the mechanism of action of an agent in the treatment, by itself, does not have a bearing on the patentability of the invention if the method steps are already known even though applicant has proposed or claimed the mechanism.  Applicant’s recitation of a new mechanism of action for the prior art method will not, by itself, distinguish the instant claims over the prior art teaching the same or nearly the same method steps.
	It is noted that Gallo et al. specifically teaches treating meningitis in a subject afflicted with a bacterial infection, to specifically include one caused by the instantly claimed bacteria of S. pneumoniae and Neisseria meningitidis ([0265]), in view of which it will be apparent to the skilled artisan that treating the disease also treats its symptoms.  Moreover, Gallo et al. specifically teaches the treating with one or more of thioridazine, and the beta-lactam antibiotics penicillin and the cyclosporins cefazolin and cephalexin. ([0258], [0007]).
It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Gallo et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627